Citation Nr: 0807629	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to July 1968.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied service connection for a right 
ankle condition, sinusitis and bronchitis.  

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

In August 2007 the Board remanded the issue of entitlement to 
service connection for sinusitis for additional medical 
development.  A supplemental statement of the case was issued 
in October 2007 by the VA Appeals Management Center (AMC), 
which continued the denial of the claim.  The case is once 
again before the Board.

Issues not on appeal

The issues of entitlement to service connection for a right 
ankle condition and bronchitis were addressed in an August 
2007 Board decision.  Those matters have been resolved and 
will be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2007). 

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that sinusitis currently exists.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
sinusitis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2007, the Board remanded the case to the AMC in 
order to obtain additional medical evidence.  The veteran's 
claim was then to be readjudicated.  

The record reveals that the veteran was provided with a VA 
examination in October 2007.  A copy of the examination 
report has been associated with the veteran's claims file.  
The  claim was readjudicated via an October 2007 supplemental 
statement of the case. 



Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 17, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist her with obtaining "medical 
records, employment record or records from other Federal 
agencies,."  With respect to private treatment records, the 
letter informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The March 2005 letter further emphasized:  "You must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in the 
original].

The Board notes that the March 2005 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a September 21, 2007 letter from the RO which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the September 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records, private 
treatment records and provided her with a VA examination in 
October 2007. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She exercised the option of a personal hearing and was 
afforded one in March 2007 as was detailed in the 
Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis 

With respect to Hickson element (1), current disability, in 
October 2007 a VA examiner noted that the veteran had been 
diagnosed with sinusitis "on one occasion in 1968 [during 
service] and again once in 2005."  Upon examination in 
October 2007 the veteran's "frontal sinuses, ethmoid 
sinuses, maxillary sinuses, and sphenoid sinuses" were 
clear.  There were no abnormalities found during a visual 
inspection.  The VA examiner determined that the veteran 
suffered from chronic congestion but that she did not have 
sinusitis. 

In the above-mentioned May 2005 private treatment note, 
T.D.W., M.D. diagnosed the veteran with sinusitis.  There was 
no rationale provided for that diagnosis. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran. 
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board places greater weight on the October 2007 VA 
examiner who reviewed the veteran's medical history, provided 
a detailed description of the physical examination findings 
and reviewed x-rays of the veteran's sinuses before 
concluding that she did not have sinusitis.  

In contrast, Dr. T.D.W. did not explain the rationale behind 
her diagnosis of sinusitis.  Further, Dr. T.D.W. appeared to 
be relying solely on findings of nasal congestion, rather 
than upon an objective medical history or x-ray studies.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]. 

Because of its reliance on a physical examination, x-rays of 
the veteran's sinuses, an interview with the veteran and a 
review of the veteran's medical history, the Board finds the 
opinion of the October 2007 VA examiner to be more probative 
than the opinion of Dr. T.D.W. who did not explain the basis 
of her opinion.  
In addition, the VA examiner's conclusion appears to be 
congruent with the objective medical record over several 
decades, which does not contain evidence indicating that a 
chronic sinus condition ever existed.  

Therefore, the weight of the probative evidence of record is 
against a finding of sinusitis.  In the absence of a 
diagnosis of sinusitis, service connection for sinusitis may 
not be granted and the claim fails on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records indicate that 
she was treated for an upper respiratory tract infection in 
January 1968.  Additional treatment records indicate that the 
veteran complained of nasal congestion in February 1968.  
Accordingly, Hickson element (2) has been met.  

With respect to Hickson element (3), medical nexus, in the 
absence of a current disability it naturally follows that a 
medical nexus is lacking also. Although Dr. T.D.W. diagnosed 
sinusitis, she did not relate it to the veteran's military 
service. 
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis as 
well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis, as Hickson elements (1) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sinusitis is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


